[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 3916
The defendants motion to reargue their motion to strike which originally appeared on the March 3, 1997 Short Calendar is hereby DENIED for the following reasons:
The defendants in support of their motion to reargue included therein an affidavit executed by a member of their legal staff who had the responsibility for scheduling matters such as this. She admits in that affidavit that she failed to follow the appropriate procedures to secure an oral argument. It is therefore apparent that the fault for defendants' inability to have an opportunity to orally argue its motion to strike does not lie with the court or opposing counsel.
Furthermore, this court in denying defendants' motion to strike did so on procedural not substantive grounds. Consequently, defendants are at liberty to again raise the substantive issues contained in the motion to strike at trial with possibly even greater effect than they could prior to trial. In other words, their inability to be heard at pretrial represents only a temporary setback to them.
For these reasons this court finds the motion to reargue unpersuasive.
MELVILLE, JUDGE